Citation Nr: 1220019	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-18 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from November 1996 to November 2000, from January 2004 to March 2005, from December 2005 to March 2006, and from July 2007 to September 2008. 

This matter comes to the Board of Veterans' Appeals  (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in
North Little Rock, Arkansas.  

In her appeal (VA Form 9), received in May 2009, the Veteran requested a hearing.  In December 2009, she was notified that a videoconference hearing was scheduled for February 3, 2010.  The Veteran failed to appear for her scheduled hearing, and there is no record that a request for another hearing was ever made.  Without good cause being shown for the failure to appear, no further hearing can be scheduled and appellate review may proceed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board initially notes that although the Veteran has four periods of active duty, her claim is based on the assertion that she has a low back disability that was incurred while on active duty in June 2004, during her second period of active duty service.  See Veteran's claim (VA Form 21-526), received in May 2005.  More specifically, she has asserted to health care providers that she injured her back while moving furniture during her second period of active duty.  See e.g., June 2005 VA examination report; VA progress notes, dated in April and November of 2007.  No other theory of service connection has been argued, or raised by the evidence, at this time.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (claims which have no support in the record need not be considered by the Board).

In a final and unappealed rating decision, dated in October 2005, the RO initially denied a claim for service connection for a low back disability.  In its decision, the RO determined that the Veteran was first shown to have a low back disorder in January 2003, more than two years after her first period of active duty.  The RO further noted that the Veteran was shown to have complained of low back pain in July 2003, following a motor vehicle accident, and it concluded that the evidence showed that the Veteran had a preexisting low back disorder that had not been aggravated by her service.  

In May 2008, the Veteran filed to reopen the claim, and in July 2008, the RO denied the claim after it determined that new and material evidence had not been submitted to reopen the claim.  

As the RO determined that new and material evidence had not been submitted to reopen the claim, VA was not required to afford the Veteran an examination, or to obtain an etiological opinion.  See 38 U.S.C.A. § 5103A(f) (West 2002); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  Nevertheless, in March 2009, the Veteran was afforded an examination, the report of which included an etiological opinion that weighed against the claim.  Specifically, the examiner concluded that it is less likely as not that the Veteran's "preexisting" lumbar spine condition and left lower extremity radiculopathy were permanently worsened beyond their natural progression as a result of her service between 2004 and 2005.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the etiological opinion is deemed inadequate because the examiner's opinion is a mere conclusion; it is not accompanied by any sort of explanation or rationale.  See generally Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that "most of the probative value of a medical opinion comes from its reasoning").  Therefore, rationale for the opinion offered, or an additional opinion, is warranted.  

The Board further notes that despite the fact that the Veteran's argument is currently limited to the theory that her low back disability was caused or aggravated by her second period of active duty, the Veteran's service treatment reports for her third and fourth periods of active duty are not currently of record, and that on remand, they should be obtained.  38 C.F.R. § 3.159(c).  Furthermore, all records of treatment for low back symptoms dated since the March 2009 VA examination report, which is the most recent medical evidence of record, should be obtained.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c); see also Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the relevance of documents cannot be known with certainty before they are obtained). 

The appellant is hereby notified that it is her responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment reports from her third and fourth periods of active duty.

2.  Request that the Veteran identify all sources of treatment for her low back symptoms since March 2009 (i.e., since the most recent medical evidence of record).  After obtaining all necessary authorizations, the RO/AMC should attempt to obtain these identified records and associate them with the Veteran's claims file.    

If the RO/AMC is unable to make contact with any identified private health care providers, or if no response is received from them within a reasonable amount of time, the RO/AMC should document such results in the claims file. 

3.  After the development requested in the first two paragraphs of this remand has been completed, return the case to the examiner who performed the March 2009 VA examination.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review.  

The examiner is requested to provide full rationale for his March 2009 opinions that (1) the Veteran had a low back disability that preexisted her second period of active duty (from January 2004 to March 2005) and (2) that such pre-existing low back disability was not aggravated by the Veteran's service beyond the natural progression of the disability. 

4.  If, and only if, the examiner who performed the March 2009 VA examination is not available, the Veteran should be scheduled for an examination of her low back in order to ascertain the nature and etiology of her low back disability.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  The examiner should answer the following questions with a full rationale provided for each answer: 

a)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran had a low back disability that preexisted her second period of active duty (from January 2004 to March 2005).  Rationale must be provided for the opinion offered.

b)  If, and only if, the Veteran is found to have had a pre-existing low back disability, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that such pre-existing low back disability was aggravated by the Veteran's service.  Rationale must be provided for the opinion offered.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

c)  If, and only if, the Veteran is not found to have had a low back disability that preexisted her second period of active duty, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's low back disability was caused by her second period of active duty service.  Rationale must be provided for the opinion offered.

If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

"Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

5.  The RO/AMC should then readjudicate the issue on appeal.  If the determination of this claim remains unfavorable to the appellant, she should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and her representative should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


